Opinion issued September 16, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00691-CR
                               NO. 01-14-00692-CR
                            ———————————
                  IN RE CHARLES EDWARD DAVIS, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Charles Edward Davis, has filed a petition for a writ of mandamus,
seeking to obtain trial court records for use in preparing a petition for a writ of
habeas corpus.1



1
      The petition identifies the underlying cases as State of Texas v. Charles Edward
      Davis, Nos. 697692 and 686345, in the 178th District Court of Harris County,
      Texas.
      We deny the petition.2


                                    PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.
Do not publish. TEX. R. APP. P. 47.2(b).




2
      Relator’s petition for a writ of mandamus is procedurally defective. See TEX. R.
      APP. 9.5 (requiring documents filed with Court be served on all parties and
      certificate of service contain date, manner of service, name and address of each
      person served and, if person served is party’s attorney, name of party represented
      by attorney), TEX. R. APP. P. 52.3(j) (requiring person filing petition to certify that
      he “has reviewed the petition and concluded that every factual statement in the
      petition is supported by competent evidence included in the appendix or record”).
                                             2